Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant After Final Consideration Request received on 01/12/2022. 
Proposed amendments of Claims 1, 13 and 17 are acknowledged and entered.
Cancelation of Claim 21 is acknowledged and entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 will now read:
1. 	A puncture mechanism for a beverage machine, comprising: 
a cam driver defining a first cam and a second cam; 
a first cam follower associated with the first cam and configured to move in an axial direction in response to rotation of the first cam about a longitudinal axis, wherein movement of the first cam follower in the axial direction causes relative axial movement between an anvil and a beverage pod; and 
a second cam follower associated with the second cam and configured to move along a linear path transverse to the longitudinal axis in response to the rotation of the second cam about the longitudinal axis, wherein movement of the second cam follower along the linear path causes engagement between a sliding lock and a beverage pod; 
wherein, upon actuation of the cam driver, the first cam and the second cam rotate with one another about the longitudinal axis.

Allowable Subject Matter
Claims 1, 2, 4 to 6, and 8 to 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed puncture mechanism for a beverage machine, comprising: a cam driver that is rotatable about a longitudinal axis of the puncture mechanism; first and second cams defined by the cam driver; and first and second cam followers associated with the first and second cams, respectively, the first cam configured to cause the first cam follower to move axially along the longitudinal axis of the puncture mechanism, the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism, wherein, upon actuation of the cam driver, the first cam and the second cam rotate with one another about the longitudinal axis.

The most similar references on the record are Flick (US 2015/0272376) cited in the Final action and Manaresi (US 4029003) cited on the first action. Flick discloses all the limitations including the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism but misses upon actuation of the cam driver, the first cam and the second cam rotate with one another about the longitudinal axis; while Manaresi discloses the first cam and second cam are positionally fixed relative to one another on the cam driver, so on operation of the cam driver they would rotate together about the longitudinal axis, but misses the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism and there is no reasonable way to combine both references.


Regarding Claims 13 and 17:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed puncture mechanism for a beverage machine, comprising: a cam driver that is wherein the first cam and second cam are positionally fixed relative to one another on the cam driver.

The most similar references on the record are Flick (US 2015/0272376) cited in the Final action and Manaresi (US 4029003) cited on the first action. Flick discloses all the limitations including the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism but misses the first cam and second cam are positionally fixed relative to one another on the cam driver; while Manaresi discloses the first cam and second cam are positionally fixed relative to one another on the cam driver but misses the second cam configured to cause the second cam follower to move along a linear path transverse to the longitudinal axis of the puncture mechanism and there is no reasonable way to combine both references.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731